Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants arguments with respect to the newly added limitations to claims 1, 7 & 13, as set forth on page 2, last paragraph, are considered persuasive and such limitations in combination, are not shown or rendered obvious by the prior art of record.  More specifically, all the independent claims now require, as pointed out by the applicant, a method to perform operations for: “receiving, from an operator, a request to access a machine; identifying one or more machine access rules for the machine and the operator who will operate the machine for a company in a location, wherein each of the one or more machine access rules includes variable criteria; obtaining data for the variable criteria of the one or more machine access rules from one or more of: a machine profile of the machine that indicates a condition of the machine, an operator profile of the operator that indicates permissions and experience of the operator, a company profile of the company that indicates requirements of the company, and environmental data for the location that indicates weather; applying the data to the variable criteria of the one or more machine access rules to determine whether to provide the operator with access to the machine at the location; and providing an indication of whether the operator has access to the machine at the location.”
The prior art of record does not teach or reasonably suggest having machine access rules including variable criteria of those four aforementioned conditions.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 26, 2021